Title: From John Adams to John Quincy Adams, 20 February 1815
From: Adams, John
To: Adams, John Quincy



My dear Son.
Quincy Feb. 20. 1815

I have recd. your Letter of Oct. 27. 1814. and that of 26. of November. I congrtulate you on the harmony between you and your Colleagues an inexpressible Felicity of which I have not always been So fortunate as to enjoy the Sweets. I congratulate you also on the Peace and the glorious moment in which the News of it arrived. The Raptures of Joy I leave the Newspapers to describe. It is my Opinion, as it is yours that the Rights and Liberties to the Fisheries, and to the navigation of the Missisippi, remain by your Treaty, whatever may be their value to either party, precisely as they were by the Treaty of 1783. It will be very impolitick in the English as well as very injurious to put a different construction upon it: for the construction will be illegal, will not be obeyed and will infallibly produce another War and a Stronger Incentive to Us to augment our Navy. The metaphysical distinction between a Right and a Liberty is not very obvious: A Right is a Liberty, and a Liberty is a Right. They may as well Say that the War has extinguised our Right to Fish on the grand Bank and all the other Banks of Newfoundland, as our Liberty to fish on the Coasts.
I know not what Price, Great Britain may Set, upon their right to navigate the Missisippi: but whatever it is, it is hers. Our Rights and Liberties in the Fisheries, I know to be so valuable that they never will be Surrendered. Our Right to the Fisheries is no Grant from Great Britain; We do not claim it, from the Treaty of 1783. We only demanded and insisted that She Should explicitly acknowledge under her hand and Seal, and under Oath in the Name of the “Holy and undivided Trinity” our Rights and Liberties in the Fisheries.
Neither Nature nor Art, have distributed the Sea, into Empires, Kingdoms, Republicks or States and as they have the Land. There are no Dukedoms or Earldoms or Baronies or Knights Fees there. There are no Farms, Pleasure Grounds, Ornamented or unornimated Freholds Gardens Parks Groves or Forrests there, Appropriated to Nations or Individuals. The Ocean is the common Property of all Mankind. We insisted on our natural Right, in common with all Mankind to navigate the Ocean and to fish in it, whenever and wherever We pleased. We insisted farther, that We had a right as Subjects of the British Empire, while We were under its Jurisdiction, in common with all other British Subjects to fish in all Places in the Sea, where British Subjects had fished or had a right to Fish.
We asserted moreover, that We had a Stronger and clearer Right than any Britons or Europeans had or could have; for they were all indebted to Us and Our Ancestors for all these Fisheries. We had discovered them; We had explored them; We had Settled the Country at our own expence Industry and Labour, without Assistance from Britain; We had possessed, occupied, exercised and praticed them from the beginning. We had done more towards exploring the best fishing Grounds and Stations, and all the Harbours, Bays, Inlets, Creeks, Coasts, and Shores where fish were to be found and had discovered by Experiments the best means and Methods of preserving, curing drying and perfecting the Article and done more towards perfecting the Commerce in it than all the Britons and all the rest of Europe.
Again We asserted that We had conquered Cape Breton and Nova Scotia had dispossessed the French both hostile and Neutral, and done more in proportion towards the Conquest of Canada, than any other Portion of the British Empire: and would and could have done the whole at an easier Espence to Ourselves both in Men and Money if the British Government would have permitted that Union of the Colonies which We projected planned, earnestly desired and humbly petitioned. In Short We had done more in proportion than any part of the British Empire towards protecting and defending all these Fisheries against the French. For all these Reasons, if there was a People under Heaven who could advance a Coulour of a Pretention to exclusive Priviledges in the Fisheries, or any Rights in one Nation more than in another, that People were the Inhabitants of the United States of America and especially of New England. But We Sett up no Such partial Claims. We assert only equal Rights. These We do assert and these We will have.
Such, my dear Son, were the constant Topicks of my dayly and hourly conversation in private Companies as well as in more public Conferences with Oswald with Fitzherbert, with Whiteford, and afterwards with Hartley and his Boy Hammond. I was too fluent for them. Not a Man of them could deny a Fact, or question the Consequences to be drawn from it. I added, if you insist on excluding Us from the Fisheries or any Punctillio of them you will be the Dupes of French Finess. For, depend upon it, in proportion as you quarrel with Us against our Rights in the Fisheries, in the Same proportion We Shall join with the French in quarralling against your Pretensions. Let Us alone in the Possession and Enjoyment of all We have possessed and enjoyed in the Fisheries and We will leave you to chicane with the French, as long as both of you please.
Of the importance of the Fisheries, my dear Son, I have a Volume to write. But how can I write it? The Fisheries on the Coast of Labradore of Cape Breton, of Nova Scotia of Newfoundland are of immense importance. Look into the Books of Geography, under the Words, Labradore, Cape Breton Nova Scotia, Belisle, Newfoundland: Even Morses Geography which you may easily obtain in England or from England, will give you Some Ideas.
But of the immense Consequence to Us, of all these Fisheries, I must write to you hereafter. We must not yeild an Iota. We must insist demand, assert and maintain, even at the hazard and certainty of War, the whole Extent of our Rights and Liberties in the Fisheries established by the Treaty of 1783.
As to their Equivalent, if their Navigation of the Missisippi, is not enough they have right to fish on all our Coasts from Nova Scotia to Louisiana. But I must pause, I hope you will not return / to Petersburg. the first Wish of my heart is to have you / near to your Affectionate Father
John Adams